PER CURIAM.
Beecher has filed notices of appeal from orders of the district court entered in his proceedings under § 75 of the Bankruptcy Act, 11 U.S.C.A. § 203. These notices of appeal are:
(a) Notice of appeal filed January 27, 1948, from an order of December 30, 1947, entitled “Order Denying Petition of Farm Debtor ifor Rehearing of all Matters Heard December 10, 11 and 12, 1947.
(b) Notice of appeal filed August 9, 1948, from an order of August 3, 1948, entitled “Order Denying Motion of Farm Debtor to Vacate all Orders and Proceedings Subsequent to May 1, 1946, and Grant Rehearings and Denying Correction of Motion by Farm Debtor to Vacate All Orders and Proceedings Subsequent to May 1, 1946, and Grant Rehearing and Motion Amending and Supplemental Thereto.”
(c) Notice of appeal, filed August 9, 1948, from an order of August 3, 1948, entitled “Order Denying Farm Debtor’s Petition for Reconsideration of Denial of Petition to Vacate Orders of June 10 and 11, 1948.”
(d) Notice of Appeal filed August 9, 1948, from an order of June 17, 1948, entitled “Order Denying Farm Debtor’s Motion to Set Aside and Revoke Orders of June 10 and 11, 1948.”
The above orders are not appeal-able. Appellees’ motion to dismiss the appeals from them is granted.
The appeals are dismissed.